
	

114 HR 282 IH: Long-Term SCORE Act
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Ribble (for himself, Mr. Pocan, Mr. McKinley, Ms. Jenkins of Kansas, and Mr. Takano) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require that the Congressional Budget Office
			 prepare long-term scoring estimates for reported bills and joint
			 resolutions that could have significant economic and fiscal effects
			 outside of the normal scoring periods.
	
	
 1.Short titleThis Act may be cited as the Long-Term Studies of Comprehensive Outcomes and Returns for the Economy Act (Long-Term SCORE Act). 2.Findings and Purpose (a)FindingsCongress finds the following:
 (1)The Centers for Disease Control and Prevention estimates that 133 million Americans live with at least one chronic condition.
 (2)More than three of every four health care dollars spent in the United States derive from the care of chronic medical conditions.
 (3)Such conditions include diabetes, cardiovascular disease, cancer, obesity, arthritis, and Alzheimers.
 (4)Reports from the Trust for America’s Health, the Campaign to End Obesity, and other organizations demonstrate that Federal policies which lead to reductions in the prevalence of one or more chronic diseases may save United States taxpayers as much as $611 billion over the next 20 years, and more in years beyond that time window.
 (5)The Congressional Budget Office, which estimates the cost of Federal policies, typically provides Congress with budgetary impact analyses for a five- or ten-year period.
 (6)Longer-term budgetary impacts fall beyond the traditional Congressional Budget Office budget window and therefore are not captured in Congressional determinations of policies that reflect strategic investments in chronic disease prevention and treatment, and similar long-term policies.
 (7)The Congressional Budget Office has produced some long-term budget analysis, assessing the budgetary impact of certain programs for a period of as much as 75 years.
 (8)The Congressional Budget Office presently lacks adequate resources to conduct more regular long-term economic analyses.
 (9)Congress and taxpayers will benefit from having such analyses more regularly available to steward Federal dollars into the most effective policies and programs, particularly those that will generate long-term budgetary savings.
 (b)PurposeThe purpose of this Act is to require that the Congressional Budget Office prepare long-term scoring estimates for reported bills and joint resolutions that could have significant economic and fiscal effects outside of the normal scoring periods.
 3.Establishment of Assistant Director for Long-Term Budget ScoringParagraph (1) of section 201(a) of the Congressional Budget Act of 1974 is amended by inserting (A) after (1) and by adding at the end the following new subparagraph:  (B)There is established within the Office a long-term budget scoring division which shall be headed by an assistant director who shall report directly to the Director..
 4.Long-term cost analyses of legislation by CBOSection 402 of the Congressional Budget Act of 1974 is amended by inserting (a) Cost estimates.— after sec. 402. and by adding at the end the following new subsection:  (b)Long-Term cost estimatesWhenever the Director of the Congressional Budget Office prepares an analysis of the costs of a bill or resolution under subsection (a), and upon the request of any Member of the House of Representatives or the Senate, the Director shall prepare and submit to such committee the information requested under paragraphs (1), (2), and (3) of subsection (a), except that such information shall be for, if practicable, at least each of the next four ten fiscal-year periods beginning with the first fiscal year after the last fiscal year for which an analysis was prepared under subsection (a)..
 5.Authorization of appropriations for long-term cost estimatingSection 201(g) of the Congressional Budget Act of 1974 is amended by striking the second sentence and inserting the following new sentence: In addition to such sums as may otherwise be appropriated to the Office, there are authorized to be appropriated to the Office for each fiscal year $5,000,000 to enable it to prepare the long-term cost estimates required by section 402(b)..
		
